Citation Nr: 9906787	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-08 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for left ear 
hearing loss.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1992.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in June 1993.  That decision granted the veteran's 
claim of entitlement to service connection for postoperative 
residuals of a right knee injury, lumbar strain with 
spondylolysis and degenerative changes of the lumbar spine, 
arteriosclerotic cardiovascular process, and left ear hearing 
loss.  The decision denied claims of entitlement to service 
connection for glaucoma, refractive error of the eyes, and a 
right ear hearing loss.  The veteran disagreed with and duly 
appealed the noncompensable rating assigned for the left ear 
hearing loss.

By rating decision, provided the veteran in March 1998, the 
veteran was granted service connection for tinnitus, 
evaluated as noncompensable from August 1992, and as 10 
percent disabling from October 21, 1997.  The veteran 
disagreed with the effective date of the 10 percent rating.  
He was provided a statement of the case (SOC) in August 1998.  
The veteran has not submitted a substantive appeal in 
response to the SOC.  The veteran's representative addressed 
the issue of entitlement to an earlier effective date in a 
brief on appeal dated in November 1998.  However, that 
document was presented to the Board of Veterans' Appeals.  It 
has not have been filed with the RO, as a substantive appeal 
must generally be under section 38 U.S.C.A. § 7105(b)(1) 
(West 1991).  See also Zevalkink v. Brown, 6 Vet. App. 483 
(1994); 38 C.F.R. § 20.300 (1998).  Since there is no 
substantive appeal as to this issue, it has not been 
developed for consideration by the Board, and will not be 
adjudicated in this decision.  38 U.S.C.A. § 7105(a); 38 
C.F.R. §§ 20.200 (1998).


CONTENTIONS OF VETERAN ON APPEAL

The veteran contends that his left ear hearing loss should be 
rated as compensable.  He also argues that the 10 percent 
rating for tinnitus should date from his exit from service, 
August 1992.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable rating for left ear hearing loss.


FINDING OF FACT

1.  The veteran's service-connected left ear hearing loss is 
currently manifested by an average pure tone threshold of 30 
decibel at 1000, 2000, 3000, and 4000 hertz and by speech 
recognition ability of 88 percent in the left ear.

2.  The veteran is not completely deaf in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.85, 4.86, 4.87, Diagnostic Code 
(DC) 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim for increased disability rating is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 
When a claimant is awarded service connection for a 
disability and subsequently appeals an initial assignment of 
a rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); Proscelle, 2 Vet. App. at 631, 632; see 
also Jones v. Brown, 7 Vet. App. 134 (1994). Furthermore, the 
Board finds that the RO has complied with its duty to assist 
the veteran with the development of his claim.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied.  If the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id.

To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (1998).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  VA Regulations - Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (October 22, 1987).  See 52 Fed.Reg. 44117-44122 
November 18, 1987 and correction 52 Fed.Reg. 40439 December 
7, 1987. 

To evaluate the degree of disability resulting from defective 
hearing which is service-connected, the rating schedule 
establishes, based on the average pure tone threshold levels 
and the results of the controlled speech discrimination 
tests, 11 auditory acuity levels from numeric designations I 
(for an essentially normal acuity level) to level XI (for 
profound deafness).  38 C.F.R. § 4.87 (1998).  The 
evaluations derived from this schedule are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (1998).

The Board notes that hearing loss is evaluated by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

If a veteran has service-connected hearing loss in one ear 
and non-service-connected hearing loss in the other ear, the 
hearing in the ear having non-service-connected loss is 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  VAOPGCPREC 32-97 (1997).

Evidence of Record

The evidence of record includes the veteran's, service 
medical records, and post service VA authorized audiological 
examinations.

The veteran's hearing was tested on several occasions during 
service.

A reference audiogram, performed in conjunction with service 
hearing conservation programs, dated in March 1984, revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
1
0
0
0
5
LEFT
23
0
0
40
40

A second audiogram, dated in December 1991, revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
9
5
0
10
20
LEFT
26
10
5
45
45

Several other periodic audiograms were also reported.  They 
all show substantially the same pure tone thresholds shifts 
in comparison the March 1984.

On the veteran's separation examination, the following pure 
tone thresholds, in decibels, were revealed:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
10
5
0
15
20
LEFT
29
5
10
50
50

Subsequent to the veteran's service, the veteran has been 
examined by VA audiologists on several occasions.  On the 
authorized VA audiological evaluation in March 1993, pure 
tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
23
5
5
40
40

Speech audiometry revealed speech recognition ability of 100 
percent on the right and 96 percent on the left bilaterally.

On the authorized audiological evaluation in October 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
13
5
0
15
30
LEFT
30
10
10
45
55

Speech audiometry revealed speech recognition ability of 96 
percent on the right and 88 percent on the left.

On the authorized audiological evaluation in October 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
16
5
10
20
30
LEFT
34
10
20
55
50

Speech audiometry revealed speech recognition ability of 100 
percent on the right and 92 percent on the left.  The 
examiner noted that the veteran had bilateral mild to 
moderate sensorineural hearing loss, worse for high 
frequencies than low, and worse in the left ear than the 
right.  Discrimination was described as good bilaterally.

Review of the claims folder reveals several statements 
regarding the severity of the veteran's bilateral hearing 
loss.  The veteran noted that he had a hard time hearing 
certain tones in his left ear.  His wife and children were 
always complaining that he asked him to repeat what they had 
said.  He reported that when he covered his right ear it 
sounded as if everyone were speaking at a low volume.  He 
noted that he always had to have the radio or television 
volume turned very loud.  He also reported that he became 
very irritated because he could not hear.

Analysis

The results of the audiometric testing does not demonstrate 
that the veteran's overall hearing loss is severe enough to 
warrant a compensable disability rating under the rating 
schedule.  In considering the veteran's most recent test 
result, in October 1997, the 92 percent correct speech 
discrimination score and the average 34 decibel loss in the 
left ear, when entered into Table VI of § 4.87, results in a 
hearing impairment with a numeric designation of "I" in the 
left ear.

Service connection is not in effect for hearing loss in the 
right ear.  The audiometry results reported above show that 
he does not have total deafness in that ear.  Accordingly, 
hearing in the right ear is considered normal for rating 
purposes, that is a numeric designation of no more than "I" 
under Table VI of 38 C.F.R. § 4.87.  When applied to Table 
VII of § 4.87, the numeric designations of "I" in the left 
ear and "I" in the right ear translate to a noncompensable 
evaluation for the veteran's service-connected right ear 
hearing disability.  38 C.F.R. Part 4, § 4.87, DC 6100.

In considering the audiometry results reported in October 
1995, the 88 percent correct speech discrimination score and 
the average 30 decibel loss in the left ear, when entered 
into Table VI of § 4.87, results in a hearing impairment with 
a numeric designation of "II" in the left ear.  When 
applied to Table VII of § 4.87, the numeric designations of 
"II" in the left ear and "I" in the right ear translate to 
a noncompensable evaluation for the veteran's service-
connected right ear hearing disability.  38 C.F.R. Part 4, 
§ 4.87, DC 6100.  The hearing loss reported on the October 
1997 VA examination translates to level I hearing loss in the 
left ear.  This level of hearing loss translates to a 
noncompensable evaluation under DC 6100.

The only evidence in favor of the veteran's claim consists of 
his statements as to the severity of his disability.  However 
these statements are not probative of whether he has a 
hearing loss which meets the specific criteria for a 
compensable evaluation.  The clinical evidence of records is 
probative of this question, and it unanimously shows that the 
veteran's left ear hearing loss does not meet or approximate 
the criteria for a compensable evaluation.  For the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

The benefits sought on appeal are accordingly denied.



ORDER

An increased (compensable) rating for left ear hearing loss 
is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




